Name: Commission Regulation (EU) NoÃ 59/2011 of 25Ã January 2011 opening and providing for the administration of Union tariff quotas for wines originating in the Republic of Serbia
 Type: Regulation
 Subject Matter: international trade;  beverages and sugar;  tariff policy;  Europe
 Date Published: nan

 26.1.2011 EN Official Journal of the European Union L 22/1 COMMISSION REGULATION (EU) No 59/2011 of 25 January 2011 opening and providing for the administration of Union tariff quotas for wines originating in the Republic of Serbia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1), in conjunction with Article 4, thereof, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part (hereinafter referred to as the Stabilisation and Association Agreement), signed on 29 April 2008, is in the process of ratification. (2) The Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Serbia, of the other part (2) (hereinafter referred to as the Interim Agreement), approved by Council Decision 2010/36/EC (3) on 29 April 2008, provides for the early implementation of the trade and trade-related provisions of the Stabilisation and Association Agreement. (3) The Interim Agreement and the Stabilisation and Association Agreement provide that wines originating in Serbia may be imported into the European Union, within the limits of Union tariff quotas, and subject to the condition that no export subsidies shall be paid for exports of these quantities by Serbia, at a zero-rate customs duty. (4) The Commission should adopt the implementing measures for the opening and the administration of those Union tariff quotas. (5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4), has established the management rules for tariff quotas designed to be used following the chronological order of dates of acceptance of customs declarations. (6) Particular care should be taken to ensure that all Union importers have equal and continuous access to the tariff quotas and that the zero-rate duty laid down for the quotas is applied uninterruptedly to all imports of the products concerned into all Member States until the quotas are exhausted. In order to ensure the efficiency of a common administration of those quotas, there should be no obstacle to authorising the Member States to draw from the quota volumes the necessary quantities corresponding to actual imports. Communication between the Member States and the Commission should, as far as possible, take place by electronic transmission. (7) This Regulation should apply from 1 February 2010, date of the entry into force of the Interim Agreement and should continue to apply after the date of entry into force of the Stabilisation and Association Agreement. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. An import tariff quota at zero-rate customs duty is hereby opened for wines imported into the European Union and originating in the Republic of Serbia as set out in the Annex. 2. The zero-rate duty is applied subject to the following conditions: (a) the imported wines shall be accompanied by a proof of origin as provided for in Protocol 2 to the Interim Agreement and to the Stabilisation and Association Agreement; (b) the imported wines shall not benefit from export subsidies. Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 The Member States and the Commission shall cooperate closely to ensure compliance with this Regulation. Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 February 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 28, 30.1.2010, p. 2. (3) OJ L 28, 30.1.2010, p. 1. (4) OJ L 253, 11.10.1993, p. 1. ANNEX Tariff quotas for wines originating in the Republic of Serbia imported into the European Union Order No CN code (1) TARIC extension Description Annual quota volume (in hl) (2) Tariff quota duty 09.1526 2204 10 93 Quality sparkling wine, other than Champagne or Asti spumante; other wine of fresh grapes, in containers holding 2 litres or less. From 1 February 2010 until 31 December 2010: 53 000 hl. From 1 January 2011 until 31 December 2011 and following years: 53 000 hl. Exemption 2204 10 94 2204 10 96 2204 10 98 2204 21 06 2204 21 07 2204 21 08 2204 21 09 ex 2204 21 93 19, 29, 31, 41 and 51 ex 2204 21 94 19, 29, 31, 41 and 51 2204 21 95 ex 2204 21 96 11, 21, 31, 41 and 51 2204 21 97 ex 2204 21 98 11, 21, 31, 41 and 51 09.1527 2204 29 10 Other wine of fresh grapes, in containers holding more than 2 litres. From 1 February 2010 until 31 December 2010: 10 000 hl. From 1 January 2011 until 31 December 2011 and following years: 10 000 hl. Exemption 2204 29 93 ex 2204 29 94 11, 21, 31, 41 and 51 2204 29 95 ex 2204 29 96 11, 21, 31, 41 and 51 2204 29 97 ex 2204 29 98 11, 21, 31, 41 and 51 (1) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (2) Consultations at the request of one of the Parties may be held to adapt the quotas by transferring quantities from the quota applying to position ex 2204 29 (order number 09.1527) to the quota applying to positions ex 2204 10 and ex 2204 21 (order number 09.1526).